DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 13, 20, 22, 32, and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollard (US 2016/0107007).
Regarding claim 1, Pollard discloses a fall protection device comprising:
	a body 46 that at least partially defines an area 60 of attachment for attaching the fall protection device to a support structure 34, 44, 40 (paragraph 59);
	a moveable gate 48 connected to the body and configured to move between an open position and a closed position (p. 39), wherein the open position provides access to the area of attachment of the fall protection device and the closed position restricts access to the area of attachment (p. 39); and
	an inductive sensor 108 within the body for sensing whether the support structure is within the area of attachment (p. 29), wherein inductive sensor comprises an electrical circuit (figure 4) arranged within the body so that a resonant frequency of the electrical circuit of the inductive sensor changes when the support structure is within the area of attachment relative to when the support structure is not within the area of attachment (p. 29, figure 4).
Regarding claim 2, Pollard discloses wherein the electrical circuit of the inductive sensor 108 is positioned and oriented within the body to generate, responsive to current flowing through the electrical circuit, an electromagnetic field within the area of attachment so that the resonant frequency of the electrical circuit of the inductive sensor changes when the support structure is within the area of attachment and interacts with the electromagnetic field (p. 29).
Regarding claim 3, Pollard discloses wherein the electrical circuit of the inductive sensor comprises an inductor having a first conductor formed as a first set of one or more coils 109 and a second conductor formed as a second set of one or more coils 109, and wherein the first conductor and the second conductor are connected in series to form the inductor (p. 38), and the first set of one or more coils are wound in opposite direction relative to the second set of one or more coils (p. 60).
Regarding claim 4, Pollard discloses wherein the inductor of the inductive sensor has a form substantially similar to a lemniscate form (p. 38, p. 60, figure 2).
Regarding claim 5, Pollard discloses wherein the first set of one or more coils 109 are wound in opposite direction relative to the second set of one or more coils such that a first signal produced in the first set of one or more coils by an external magnetic field is cancelled by a second signal produced in the second set of one or more coils from the external magnetic field (p. 60).
Regarding claim 6, Pollard discloses wherein the first set of one or more coils 109 and the second set of one or more coils 109 are formed on the same side of a printed circuit board (figures 2 and 4, p. 38).
Regarding claim 8, Pollard discloses one or more processors 104 configured to determine a resonant frequency change in the electronic circuit of the inductive sensor responsive to the support structure being within the area of attachment, and determine that the support structure is within the area of attachment based on the resonant frequency change (p. 36, 59).
Regarding claim 10, Pollard discloses wherein the inductive sensor comprises a first inductive sensor 108, the device further comprising: at least a second inductive sensor 108, wherein a resonant frequency of an electronic circuit of the second inductive sensor changes when the support structure is within the area of attachment relative to when support structure is not within the area of attachment (p. 38).
Regarding claim 13, Pollard discloses a ferrite shielding material 56 positioned between the inductive sensor and inner metal of the body (p. 24).
Regarding claim 20, Pollard discloses one or more processors configured to: determine whether the resonant frequency of the electronic circuit of the inductive sensor changed upwards or downwards relative to a baseline resonant frequency of the inductive senor; and determine a type of metal of the support structure based on the determination (p. 36).
Regarding claim 22, Pollard discloses one or more processors 104 coupled to the inductive sensor 108 and configured to: determine a change in a resonant frequency of the electronic circuit of the inductive sensor (p. 29, 36); determine whether a support structure is within an area  60 of attachment of the fall protection device based on the change in the resonant frequency of the electronic circuit of the inductive sensor (p. 29, 36); and generate information indicating whether the fall protection device is anchored to the support structure at least based in part on the determination of whether the support structure is within the area of attachment of the fall protection device (p. 46). 
Regarding claim 32, Pollard discloses wherein the fall protection device includes a gate 48 and a body 46 that defines an area 60 of attachment for attaching the fall protection device to the support structure 34, 40, 44, and wherein the one or more processors 104 are configured to generate information indicating safe operation of the fall protection device based on a determination that the support structure is within the area of attachment and the gate of the fall protection device is closed (p. 29, 36, 39).
Regarding claim 55, Pollard discloses determining a change in a resonant frequency of an electronic circuit of an inductive sensor 108 of a the fall protection device 46; determining whether a support structure 34, 40, 44, is within an area 60 of attachment of the fall protection device based on the change in the resonant frequency of the electronic circuit of the inductive sensor (p. 29, 36); and generating information indicating whether the fall protection device is anchored to the support structure at least based in part on the determination of whether the support structure is within the area of attachment of the fall protection device (p. 39, 59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  11, 12, 14, 15, 16, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollard.
Regarding claim 11, Pollard discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses wherein the inductor comprises a first inductor, and wherein the second inductive sensor comprises a second inductor having a third conductor formed as a third set of one or more coils (p. 38), but does not disclose a fourth conductor formed as a fourth set of one or more coils, wherein the third conductor and the fourth conductor are connected in series to form the second inductor, and the third set of one or more coils are wound in opposite direction relative to the fourth set of one or more coils. However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the amount of conductors, connecting the conductors in series and positioning the coils in different directions in this claim involves only change of proportions of the materials, or the result of “routine optimization”.  Since Pollard clearly discloses a plurality of conductors, sensors, and coils can be positioned in any direction (p. 38 and p. 60), it would have been a “routine optimization” for a person having ordinary skill in the art to elect a fourth conductor formed as a fourth set of one or more coils, wherein the third conductor and the fourth conductor are connected in series to form the second inductor, and the third set of one or more coils are wound in opposite direction relative to the fourth set of one or more coils of the fall protection device Pollard for the purpose of effectively detecting the presence of a support structure.

Regarding claims 12, 14, 15, 16, and 19, Pollard discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the first inductive sensor and the second inductive sensor partially overlapping (claim 12); the resonant frequency of the electronic circuit of the inductive sensor when the support structure is within the area of attachment being approximately 5 kilo-Hertz (kHz) greater than the resonant frequency of the electronic circuit of the inductive sensor when the support structure is not within the area of attachment (claim 14); the resonant frequency of the electronic circuit of the inductive sensor when the support structure is not within the area of attachment being greater than or equal to 4.5 mega-Hertz (MHz) (claim 15); the electronic circuit of the inductive sensor comprising an inductor having an inductance of approximately 3.25 micro-Henry (uH) (claim 16); the electronic circuit of the inductive sensor including an inductor having a width of approximately 9 milli-meter (mm), and a length of approximately 50 mm (claim 19). However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the numbers in this claim involves only change of proportions of the materials, or the result of “routine optimization”.  Since Pollard clearly discloses a plurality of modifications being made (p. 63), it would have been a “routine optimization” for a person having ordinary skill in the art to elect the first inductive sensor and the second inductive sensor partially overlapping; the resonant frequency of the electronic circuit of the inductive sensor when the support structure is within the area of attachment being approximately 5 kilo-Hertz (kHz) greater than the resonant frequency of the electronic circuit of the inductive sensor when the support structure is not within the area of attachment; the resonant frequency of the electronic circuit of the inductive sensor when the support structure is not within the area of attachment being greater than or equal to 4.5 mega-Hertz (MHz); the electronic circuit of the inductive sensor comprising an inductor having an inductance of approximately 3.25 micro-Henry (uH); the electronic circuit of the inductive sensor including an inductor having a width of approximately 9 milli-meter (mm), and a length of approximately 50 mm of the fall protection device Pollard for the purpose of effectively ensuring safety in the event of a fall. 

Claim(s)  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollard in view of Luber (US 2006/0132120).
Regarding claim 7, Pollard discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses  the coils being arranged at many different locations (p. 38, p. 60), but does not disclose the first set of one or more coils and the second set of one or more coils being formed on opposite sides of a printed circuit board. Luber teaches the use of a first set of one or more coils and a second set of one or more coils being formed on opposite sides of a printed circuit board (claim 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first set of one or more coils and the second set of one or more coils being formed on opposite sides of a printed circuit board to the device of Pollard as taught by Luber for the purpose of effectively detecting the presence of a support structure. 

Claim(s)  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollard in view of Porter (US 2013/0187742).
Regarding claim 9, Pollard discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the inductive sensor being formed on a flexible printed circuit board that is flexed around a bowl of the body. Porter teaches the use of an inductive sensor being formed on a flexible printed circuit board that is flexed around a body (p. 4, 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inductive sensor being formed on a flexible printed circuit board that is flexed around a bowl of the body to the device of Pollard as taught by Porter for the purpose of effectively detecting the presence of a support structure.

Claim(s)  17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollard in view of Hardie  (US 2003/0164697).
Regarding claim 17, Pollard discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the electronic circuit of the inductive sensor further comprising one or more capacitors coupled between the first conductor and the second conductor, and in parallel with the inductor, wherein the inductor and the one or more capacitors form an LC parallel resonant circuit, wherein when the support structure is within the area of attachment, the support structure causes a change in inductance of the inductor and changes the resonant frequency of the LC parallel resonant circuit. Hardie teaches the use of an electronic circuit of an inductive sensor further comprising one or more capacitors C1, Cd, coupled between a first conductor and a second conductor, and in parallel with an inductor, wherein the inductor and the one or more capacitors form an LC parallel resonant circuit, wherein a support structure causing a change in inductance of the inductor and changes the resonant frequency of the LC parallel resonant circuit (p. 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electronic circuit of the inductive sensor further comprising one or more capacitors coupled between the first conductor and the second conductor, and in parallel with the inductor, wherein the inductor and the one or more capacitors form an LC parallel resonant circuit, wherein when the support structure is within the area of attachment, the support structure causes a change in inductance of the inductor and changes the resonant frequency of the LC parallel resonant circuit to the device of Pollard as taught by Hardie for the purpose of effectively detecting the presence of a support structure.
Regarding claim 18, Pollard (modified by Hardie) discloses all of the claimed subject matter as set forth above in the rejection of claim 17, but does not disclose a total capacitance of the one or more capacitors being approximately 390 pico-Farads (pF). However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the numbers in this claim involves only change of proportions of the materials, or the result of “routine optimization”.  Since Pollard clearly discloses a plurality of modifications being made (p. 63), it would have been a “routine optimization” for a person having ordinary skill in the art to elect a total capacitance of the one or more capacitors being approximately 390 pico-Farads (pF) of the fall protection device Pollard (modified by Hardie) for the purpose of effectively detecting the presence of a support structure.

Claim(s)  21, 41, 43, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollard in view of Holub  (US 2017/0193799).
Regarding claims 21, 41, and 50, Pollard discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose a sensor configured to determine a position of the moveable gate or a moveable lock that controls the position of the moveable gate (claim 21); the one or more processors being configured to: subsequent to generating information indicating safe operation, determine that the gate is opened and that the support structure is not within the area of attachment; and generate information indicating unsafe operation of the fall protection device (claim 41); the fall protection device being a first fall protection device, wherein the system comprises a second fall protection device and wherein the one or more processors are configured to determine that the first fall protection device is in an unsafe operation and the second fall protection device is in a safe operation; determine that a gate of the second fall protection device is opened; and determine, based at least in part on the determination that the gate of the second fall protection device is opened, that the second fall protection device is in a sub-optimal operation (claim 50). Holub teaches the use of a sensor 208 configured to determine a position of a moveable gate or a moveable lock that controls the position of the moveable gate (p. 12, 24); one or more processors (microprocessor, figure 5) being configured to: subsequent to generating information indicating safe operation, determine that the gate is opened and that a support structure is not within an area of attachment; and generate information indicating unsafe operation of a fall protection device (p. 12, claim 1, abstract); the fall protection device being a first fall protection device, wherein the system comprises a second fall protection device and wherein the one or more processors (microprocessor) are configured to determine that the first fall protection device is in an unsafe operation and the second fall protection device is in a safe operation (figure 5); determine that a gate of the second fall protection device is opened; and determine, based at least in part on the determination that the gate of the second fall protection device is opened, that the second fall protection device is in a sub-optimal operation (p. 12, claim 1, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor configured to determine a position of the moveable gate or a moveable lock that controls the position of the moveable gate; the one or more processors being configured to: subsequent to generating information indicating safe operation, determine that the gate is opened and that the support structure is not within the area of attachment; and generate information indicating unsafe operation of the fall protection device; the fall protection device being a first fall protection device, wherein the system comprises a second fall protection device and wherein the one or more processors are configured to determine that the first fall protection device is in an unsafe operation and the second fall protection device is in a safe operation; determine that a gate of the second fall protection device is opened; and determine, based at least in part on the determination that the gate of the second fall protection device is opened, that the second fall protection device is in a sub-optimal operation to the device of Pollard as taught by Holub for the purpose of effectively ensuring safety in the event of a fall.
Regarding claim 43, Pollard discloses wherein the one or more processors are configured to repeat generating information indicating unsafe operation until determined that the gate is closed and that the metal structure is within the area of attachment (p. 57). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gartsbeyn discloses a static line snap. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 24, 2022